In re Porche, Melvin; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 404-218; to the Court of Appeal, Fourth Circuit, No. 2009-K-1086.
The motion is transferred to the district court with instructions to the district judge to act on relator’s motion to quash; nun pro tunc as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this *1294Court with a copy of its judgment. A copy of the application is attached.